16‐2895 
United States v. Baker 
 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                            
                                   August Term 2017 
 
             (Argued: November 6, 2017             Decided: August 8, 2018) 
                                              
                                       No. 16‐2895 
                                              
                          –––––––––––––––––––––––––––––––––––– 
                                              
                                UNITED STATES OF AMERICA 
                                              
                                        Appellee, 
                                              
                                           ‐v.‐ 
                                              
                                    RAYMOND BAKER 
                                              
                                   Defendant‐Appellant. 
                                              
                          –––––––––––––––––––––––––––––––––––– 
 
Before:        LIVINGSTON, CHIN, Circuit Judges, AND KOELTL, District Judge.* 
 
       Defendant‐Appellant  Raymond  Baker  appeals  from  an  August  18,  2016 
judgment of conviction in the United States District Court for the Northern District 
of New York (McAvoy, J.).    Baker was convicted after a jury determined that he 
was guilty of participating in a conspiracy to distribute drugs.    Baker raises two 
issues  in  this  appeal  from  his  judgment  of  conviction:    First,  that  there  was 
insufficient evidence to support his conviction; and second, that the district court 

      * Judge John G. Koeltl, of the United States District Court for the Southern District 
of New York, sitting by designation. 
                                                                                             
erred in denying his request to conduct post‐trial interviews of jurors.    For the 
reasons  set  forth  below,  we  conclude  that  Baker’s  arguments  lack  merit.   
Accordingly, we AFFIRM the judgment of the district court.     
 
FOR APPELLEE:                         CARINA  H.  SCHOENBERGER  (Michael  S. 
                                      Barnett, on the brief), Assistant United States 
                                      Attorneys,  for  Grant  C.  Jaquith,  United 
                                      States Attorney for the Northern District of 
                                      New York, Syracuse, NY. 
 
FOR DEFENDANT–APPELLANT:              AMY  ADELSON,  Law  Offices  Of  Amy 
                                      Adelson LLC, New York, NY.   
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Defendant‐Appellant  Raymond  Baker  appeals  from  an  August  18,  2016 

judgment of conviction in the United States District Court for the Northern District 

of New York (McAvoy, J.).    Baker was convicted after a jury determined that he 

was guilty of participating in a conspiracy to distribute and possess with intent to 

distribute more than 100 grams of heroin in violation of the Controlled Substances 

Act, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846, and 851.    Baker raises two issues in 

this  appeal  from  his  judgment  of  conviction:    First,  that  there  was  insufficient 

evidence  to  support  his  conviction;  and  second,  that  the  district  court  erred  in 

denying his request to conduct post‐trial interviews of jurors.    For the reasons set 

forth  below,  we  conclude  that  Baker’s  arguments  lack  merit.    Accordingly,  we 

affirm the judgment of the district court.     


                                             2 
                                                                                          
                                  BACKGROUND1 

      As relevant here, Baker was charged on November 5, 2015 in a single count 

superseding indictment with conspiring to distribute and possess with intent to 

distribute 100 grams or more of a mixture or substance containing heroin.    The 

evidence  presented  at  his  trial  established  that  between  January  and  mid‐June 

2015, in Albany and Schenactady Counties, New York, Baker participated in this 

conspiracy  with  Kandi  Kennedy,  who  testified.    Over  the  course  of  the 

conspiracy, Kennedy sold heroin and also fentanyl to two confidential informants 

(“CI1”  and  “CI2”)  working  for  the  United  States  Drug  Enforcement 

Administration (“DEA”) on five separate occasions; she attempted to sell heroin 

in  a  sixth  transaction  that  ended  in  the  arrests  of  both  Kennedy  and  Baker.   

Kennedy testified that Baker, the father of her only child, was her supplier; that 

Baker personally handed the drugs over to her at her house in Schenectady; and 

that after each drug sale, she split the money proceeds with him, so that she kept 

10% and Baker took the remaining 90%.    The jury also heard evidence that the 

CIs purchased drugs from Kennedy for $110 or $115 per gram.     



      1  The factual background presented here is derived from the testimony and other 
evidence presented at trial, and we view the evidence in the light most favorable to the 
government.    See United States v. Brock, 789 F.3d 60, 63 (2d Cir. 2015). 


                                           3 
                                                                                              
       Kennedy testified that Baker often accompanied her when she sold heroin 

or fentanyl to CI1 and CI2.    Four of the five completed transactions occurred in 

the  parking  lot  of  a  shopping  plaza  with  retail  stores  including  T.J.  Maxx  and 

Target in Latham, New York (“Shopping Plaza”).    When Baker accompanied her 

on a transaction, Baker and Kennedy would drive together in the same car from 

Kennedy’s  house  to  the  Shopping  Plaza.    The  drive  took  approximately  20 

minutes.    Upon  arrival,  Baker  would  exit  the  car  first  and  wait  inside  the  T.J. 

Maxx store.    Meanwhile, Kennedy would meet CI1 and CI2 in the parking lot to 

complete  the  drug  sale.    After  the  sale,  which  usually  lasted  only  five  to  ten 

minutes, Kennedy would meet Baker inside the T.J. Maxx before driving with him 

back to Kennedy’s home.     

       In addition to Kennedy’s testimony, the government presented other direct 

and circumstantial evidence of Baker’s involvement in the conspiracy, including 

testimony  from  the  two  CIs  and  law  enforcement  agents,  chemical  forensic 

analyses of the controlled substances, recorded telephone calls and text messages 

between Kennedy and CI1 and also between Kennedy and Baker, and audio or 

video recordings of the drug transactions.    Some of this corroborating evidence 

is described in more detail below. 



                                              4 
                                                                                           
I.    The First Transaction     

      The first of the five completed drug transactions took place in January 2015.   

CI1 testified that on January 27, he called Kennedy and arranged to meet the next 

day  so  he  could  buy  $500  worth  of  heroin  from  her.    The  next  day,  however, 

Kennedy told CI1 that she did not have the heroin ready because she fell asleep 

around  9:30  P.M.  the  night  before,  and  missed  a  call  from  her  supplier  at 

approximately  10:30.2    The  only  call  that  Kennedy  received  after  9:19  P.M.  the 

night before was a call at 10:14 P.M. from Baker’s number, which was forwarded 

to Kennedy’s voicemail.     

      Although  Kennedy  was  unable  to  supply  the  heroin  on  January  28,  the 

transaction took place the next day, January 29, when Kennedy met with CI1 at 

approximately  12:00  P.M.  or  1:00  P.M.  and  sold  him  3.8  grams  of  a  substance 

containing heroin.     




      2   In  the  recorded  conversation,  which  was  played  for  the  jury,  Kennedy 
said: “[T]hey were going drop them off last night and I fell asleep mad early I fell 
asleep around 9:30 and when they call at like 10:30 I was like dead . . . .” App. at 
71–72, 353–54.    Transcripts of this and the other recorded conversations were used 
as aids for the jury and are referenced herein, but jurors were properly instructed 
that the transcripts were not in evidence, and that the tape recordings themselves 
constituted the evidence.     

                                            5 
                                                                                         
II.    The Second, Third, and Fourth Transactions     

       The next transactions followed a similar pattern and took place in February 

and March 2015.    In a video‐recorded transaction, for instance, CI1 and CI2 met 

with Kennedy at the Shopping Plaza on February 16 and purchased 13.9 grams of 

a substance containing heroin from her.    CI1 then contacted Kennedy again on 

February 24 at about 4:37 P.M. and asked her to call her supplier to check the price 

of heroin: 

              CI1:    [H]ave  your  people  see  what’s  the  best  number  they 
              can do, cause after the next one it’s gonna be at least 100. 

              . . .   

              Kennedy:    I can check into it, but you know. 

              CI1:    Alright, just give ‘em a call real quick if they can do a 
              little better.    Hit me right back. 

App. 88–90, 363–64.    Eight minutes later, at 4:45 P.M., Kennedy called CI1 back 

to tell him that she was unable to reach her supplier: “I didn’t get an answer, but 

. . . I’m sure that they’re going to call me back as soon as possible.”    Id. at 90–91, 

365–66.    Kennedy’s phone records, introduced at trial, reflect only one phone call 

during the eight‐minute period in between her calls with CI1 at 4:37 P.M. and 4:45 

P.M.—Kennedy called Baker’s number at 4:39 P.M.    About two weeks later, on 




                                              6 
                                                                                          
March 6, Kennedy met with CI1 and CI2 at about 1:15 P.M. in the Shopping Plaza 

and sold them 26.2 grams of a substance containing heroin.     

        The next transaction was on March 26.    Kennedy arrived at the Shopping 

Plaza at approximately 1:30 P.M. in a car registered to Baker.    There, she met with 

CI1 and CI2 again and sold them 27.4 grams of a substance containing fentanyl.   

Less than ten minutes after Kennedy completed the sale, a law enforcement agent 

observed Baker and Kennedy exiting the T.J. Maxx together.     

III.    The Fifth Transaction     

        On May 11, 2015 at 11:06 A.M., CI1 called Kennedy again, this time seeking 

to purchase 64 grams of heroin.3    They discussed meeting either later that day or 

the next day.    Kennedy then texted Baker: “Call my [sic] ASAP . . . Tia called . . . 

Wants to see me ASAP.”4  App. 541.    Baker called Kennedy back six minutes later 

at  11:12  A.M.    The  jury  heard  a  recording  of  this  conversation,  which  was 

intercepted  pursuant  to  court‐ordered  wiretap  surveillance  of  Kennedy’s 

telephone communications.    During the conversation, Baker queried Kennedy as 



          In an earlier recorded conversation in April, Kennedy and CI1 had agreed to 
        3

meet at the Shopping Plaza so that Kennedy could sell CI1 14 grams of heroin.    CI1 
cancelled this transaction, however, at the instruction of the DEA, when Kennedy 
informed CI1 that she would only be able to meet in the evening. 
        4     Kennedy testified that “Tia” was the name she used for her buyer.     


                                                 7 
                                                                                         
to when “Tia” needed “it” and affirmed that he could “make it happen.”    Id. at 

176–79,  525–26.    At  11:19  A.M.,  within  a  few  minutes  of  this  conversation, 

Kennedy called CI1 again to confirm when CI1 would be available to meet to buy 

heroin from her.    CI1 explained that he was not available to meet that day.     

      The  following  Monday,  May  18,  CI1  and  Kennedy  connected  by  phone 

again, and CI1 confirmed that he wanted to meet on Wednesday “in between like 

12 and 1ish,” and that “the jacket is a size 56,” meaning that he now wished to 

purchase 56 grams of heroin.5    Id. at 185, 530–31.    Kennedy called CI1 the next 

day at 6:25 P.M. to tell him that instead of 56 grams, she would only be able to sell 

him 28 grams.    The pair again used coded language, with Kennedy advising that 

“I’m only going to be able to get the pants, not the . . . jacket too, not until Friday 

at  least,”  to  which  CI1  responded,  “The  pants  is  just  a  28?”    App.  533.   

Approximately two hours later, Baker called Kennedy and they had the following 

conversation, which was again intercepted by wiretap: 

             KENNEDY: Yes. 

             BAKER: Yeah I’ll be able to do that. 

             KENNEDY: Oh, you will? 



      5  CI1 testified that in his conversations with Kennedy, they used code words like 
“kids not dressed” and “clothes” to refer to the proposed heroin transaction. 


                                           8 
                                                                                           
              BAKER: Yup. 

              KENNEDY:  Ok.    Thank  you  that’s  a  good  look  cause  I,  I 
              really needed, I needed that to happen. 

              BAKER: Alright. 

              KENNEDY:  I  appreciate  it.    So  I’ll  talk  to  you  tomorrow 
              about twelve, twelve thirty, ok? 

              BAKER: Yeah. 

              KENNEDY: Alright. 

Id. at 187–88, 534–35.    Five minutes after her conversation with Baker, Kennedy 

texted CI1 saying, “I got the pants and jacket,” thus confirming that she would be 

able to sell him the full amount of heroin requested—56 grams.    Gov’t App. 64; 

see also App. 113–14.     

       On Wednesday, May 20, Kennedy and CI1 were scheduled to meet at the 

Shopping Plaza at approximately noon or 1 P.M. for the sale of 56 grams of heroin.   

Baker called Kennedy at 12:41 P.M. and said, “Yeah I’m almost to you, I’ll be there 

in  like  two  minutes.”    App.  536–37.    Twenty  minutes  later,  at  1:01  P.M.,  CI1 

texted Kennedy to say, “I’m here r u by tj maxx” and Kennedy responded, “No. 

Be there in 10.”    Gov’t App. 66.    When Kennedy arrived at the Shopping Plaza, 

she  was  driving  a  car  registered  to  Baker.    Law  enforcement  agents  observed 

Baker  exit  that  vehicle,  and  walk  into  T.J.  Maxx.    Kennedy  then  drove 

approximately 25 or 30 yards away to a meeting place in the parking lot where she 

                                              9 
                                                                                                
sold  49.8  grams  of  a  substance  containing  fentanyl  to  CI1  and  CI2.    After 

completing the sale, Kennedy drove back towards T.J. Maxx, parked, and walked 

into the same T.J. Maxx store that Baker had entered moments before.       

IV.    The Arrests   

       On Monday, June 15, 2015, Kennedy and CI1 agreed to meet the next day at 

1:00 P.M. in the Shopping Plaza.    Kennedy agreed to sell CI1 two ounces of heroin 

on Tuesday and another two ounces on Thursday.    On Tuesday, Kennedy and 

Baker arrived at the Shopping Plaza in a car registered to Baker.    Upon arrival, 

Kennedy  dropped  Baker  off  at  the  T.J.  Maxx.    Kennedy  then  proceeded  to  her 

meeting with CI1 and CI2, but she was arrested in the parking lot before she was 

able to complete the sale.6    Baker was arrested soon after that, as he was exiting 

the T.J. Maxx store.     

V.     The Trial and Jury Verdict 

       Trial commenced on December 15, 2015.    Baker did not put on a defense 

case.    After deliberating for approximately three hours, the jury returned a guilty 

verdict on December 18, 2015.    In addition to determining that Baker participated 




         At  the  time  of  her  arrest,  Kennedy  had  in  her  possession  55.9  grams  of  a 
       6

substance containing heroin.     


                                              10 
                                                                                                
in  a  conspiracy  to  distribute  drugs,  the  jury  also  made  a  finding  that  it  was 

reasonably foreseeable to Baker that the conspiracy involved 100 grams or more 

of heroin.    The district court polled the jury and each juror confirmed the verdict.     

VI.    Post‐Trial Proceedings 

       By  letter dated  December  28,  2015,  Baker  moved pro  se  for  a  judgment  of 

acquittal  pursuant  to  Rule  29  and  for  a  new  trial  pursuant  to  Rule  33.    Fed.  R. 

Crim. P. 29, 33.    Then, about five weeks after the jury verdict, on January 25, 2016, 

Juror No. 10 left a voicemail for Baker’s trial counsel, Arthur Frost.    Juror No. 10 

followed‐up with an email to Frost a few days later expressing “several concerns” 

that “perhaps . . . will be helpful to you and your client.”    Id. at 70–71.    Among 

other things, Juror No. 10 advised as follows: 

              The jury was instructed on several occasions to “keep an open 
              mind”  and  not  discuss  the  case  among  themselves  until  it 
              received the case from the Court. This did not happen. There 
              was  discussion  among  many  of  the  jurors  during  virtually 
              every break. And after the verdict was rendered I overheard 
              one juror say that he knew the defendant was guilty the first 
              time he saw him (before he was sworn in as a juror). 

Id.  at  70.    Frost  scheduled  a  meeting  with  Juror  No.  10.    On  the  day  of  the 

scheduled meeting, however, Frost notified the district court that he planned to 

meet with Juror No. 10 later that evening, and sought “further guidance from the 

Court  on  how  to  proceed.”    App.  556.    The  district  court  asked  the  parties  to 

                                              11 
                                                                                                
brief the issue and Frost cancelled his meeting pending the district court’s decision 

on his application for leave to obtain an affidavit from Juror No. 10 for presentation 

to the district court.     

       On  April  12,  2016,  the  district  court  denied  Baker’s  “application  for 

permission  to  inquire  further  of  the  jurors  about  whether  the  jury  engaged  in 

premature  deliberations,  or  if  a  juror  lied  during  voir  dire.“    Special  App.  8–9.   

The  district  court  stated  “[t]he  proffered  resulting  testimony  would  be 

inadmissible  for  purposes  of  challenging  the  validity  of  the  verdict,  see  Fed.  R. 

Evid.  606(b),  and  any  further  inquiry  in  the  manner  suggested  by  Defendant 

would be futile.”    Id.    On May 5, 2016, the district court denied Baker’s Rule 33 

motion for a new trial and Rule 29 motion for a judgment of acquittal, concluding 

inter  alia  that  “[v]iewing  the  evidence  in  the  light  most  favorable  to  the 

prosecution, a rational trier of fact could have found the essential elements of the 

crime of conviction proved beyond a reasonable doubt.”    Id. at 14.    Sentencing 

was held on August 10, 2016.    The district court imposed a term of imprisonment 

of 180 months, to be followed by eight years of supervised release.     




                                              12 
                                                                                              
                                      DISCUSSION 

        On appeal, Baker first argues that the evidence was insufficient as a matter 

of law to support his conviction.    Next, Baker argues that the district court erred 

in denying his application to conduct post‐verdict juror interviews.    We address 

each argument in turn.     

   I.      Sufficiency of the Evidence 

        We  agree  with  the  district  court  that  the  evidence  presented  at  trial  was 

sufficient  to  show  that  Baker  conspired  to  distribute  more  than  100  grams  of 

heroin.    We review sufficiency of evidence challenges de novo, but defendants face 

“a  heavy  burden,  as  the  standard  of  review  is  exceedingly  deferential.”    Brock, 

789 F.3d at 63 (citation omitted).    “[W]e must view the evidence in the light most 

favorable  to  the  [g]overnment,  crediting  every  inference  that  could  have  been 

drawn  in  the  [g]overnment’s  favor,  and  deferring  to  the  jury’s  assessment  of 

witness credibility and its assessment of the weight of the evidence.”    Id. (internal 

quotation  marks,  brackets,  and  citation  omitted).    And  “[w]e  will  sustain  the 

jury’s verdict if any rational trier of fact could have found the essential elements of 

the crime beyond a reasonable doubt.”    United States v. Pierce, 785 F.3d 832, 838 

(2d Cir. 2015) (citation omitted) (emphasis in original).     



                                             13 
                                                                                          
      Baker’s  sufficiency  of  evidence  challenge  is  meritless.    Kennedy  testified 

that she sold heroin several times in 2015; Baker was her supplier and he physically 

handed heroin over to her at her house; Baker sometimes accompanied her when 

she met CI1 and CI2 to sell them heroin; and Baker kept 90% of the proceeds from 

all  of  her  sales.    Because  a  federal  conviction  “may  be  supported  by  the 

uncorroborated  testimony  of  even  a  single  accomplice  if  that  testimony  is  not 

incredible on its face,” Kennedy’s testimony alone was sufficient to convict Baker.   

United States v. Parker, 903 F.2d 91, 97 (2d Cir. 1990).    Baker argues that Kennedy’s 

“self‐serving testimony” was uncorroborated and should be rejected as “incredible 

on  its  face”  because  she  “received  an  extraordinarily  cushy  deal  despite  her 

extensive criminal history, her prior drug dealing, and her lying to the police and 

under  oath.”    Def.‐Appellant  Br.  23–24.    But  this  argument  amounts  to 

challenging  Kennedy’s  “credibility  based  on  [her]  plea  agreement[]  with  the 

government  and  [her]  long  histor[y]  of  criminal  and  dishonest  behavior,”  and 

“simply repeats facts and arguments already presented to the jury.”    United States 

v. Florez, 447 F.3d 145, 156 (2d Cir. 2006).    During Kennedy’s cross‐examination, 

Baker’s  trial  counsel  focused  almost  exclusively  on  providing  the  jury  with 

examples  of  Kennedy’s  dishonesty,  noting  inconsistencies  in  Kennedy’s 



                                          14 
                                                                                               
testimony, and explaining Kennedy’s incentives to testify untruthfully.    Baker’s 

trial counsel also used a significant portion of his closing statement to expound 

upon how “Kennedy is a liar,” referring to Kennedy as “Kandi the liar.”    See Dec. 

18,  2015  Trial  Tr.  547–54,  557–58,  560–61,  United  States  v.  Baker,  No.  15‐cr‐258 

(N.D.N.Y. Sept. 29, 2016), ECF No. 81.    “We will not attempt to second‐guess a 

jury’s credibility determination on a sufficiency challenge,” particularly when, as 

is the case here, trial counsel already presented these same credibility arguments 

to the jury.    Florez, 447 F.3d at 156 (citations omitted).     

       Furthermore, even if corroborating evidence were necessary (and it is not), 

there  was  in  fact  ample  corroborating  evidence  here  to  support  the  potential 

“inference[s] that the jury may have drawn in the government’s favor” on the basis 

of Kennedy’s testimony alone.    United States v. Hassan, 578 F.3d 108, 126 (2d Cir. 

2008) (internal quotation marks omitted); see also Brock, 789 F.3d at 63 (“[W]e must 

. . . credit[]  every  inference  that  could  have  been  drawn  in  the  [g]overnment’s 

favor,  and  defer[]  to  the  jury’s  . . .  assessment  of  the  weight  of  the  evidence.” 

(citation  omitted)).    Thus,  the  jury  could  have  concluded  that  the  following 

evidence  supported  Kennedy’s  account  of  her  dealings  with  Baker:    Baker’s 

presence  in  the  vicinity  of  at  least  three  drug  transactions;  the  use  of  a  car 



                                             15 
                                                                                           
registered to Baker in at least three transactions; the similar timing and location of 

the other transactions; the suspicious timing of calls between Baker and Kennedy; 

and the suggestive content of their communications.    Such evidence, considered 

as  a  whole,  provided  the  jury  with  ample  additional  reason,  beyond  its 

consideration  of  Kennedy’s  testimony,  to  conclude  that  this  testimony  was 

credible.    See Brock, 789 F.3d at 63 (“[W]e must . . . defer[] to the jury’s assessment 

of  witness  credibility.”  (citation  omitted)).    Accordingly,  we  uphold  the  jury’s 

verdict because a “rational trier of fact could have found the essential elements of 

the crime beyond a reasonable doubt.”    Pierce, 785 F.3d at 838.     

II.    Post‐Trial Juror Interviews 

       We  also  uphold  the  district  court’s  decision  to  deny  Baker’s  request  to 

interview  jurors  approximately  five  weeks  after  the  jury  verdict.    We  review  a 

trial judge’s handling of alleged jury misconduct for abuse of discretion.    United 

States v. Sabhnani, 599 F.3d 215, 250 (2d Cir. 2010).    As we have repeatedly said, a 

post‐verdict inquiry into allegations of such misconduct is only required “when 

there is clear, strong, substantial and incontrovertible evidence . . . that a specific, 

nonspeculative impropriety has occurred which could have prejudiced the trial of 

a defendant.”    United States v. Moon, 718 F.2d 1210, 1234 (2d Cir. 1983) (citation 



                                           16 
                                                                                               
omitted);  see  also  United  States  v.  Ianniello,  866  F.2d  540,  543  (2d  Cir.  1989).   

Allegations of impropriety must be “concrete allegations of inappropriate conduct 

that  constitute  competent  and  relevant  evidence,”  though  they  need  not  be 

“irrebuttable [because] if the allegations were conclusive, there would be no need 

for a hearing.”    Ianniello, 866 F.2d at 543.    “It is up to the trial judge to determine 

the effect of potentially prejudicial occurrences,” United States v. Vitale, 459 F.3d 

190, 197 (2d Cir. 2006) (citation omitted), and the “trial judge has broad flexibility 

in responding to allegations of [juror] misconduct, particularly when the incidents 

relate  to  statements  made  by  the  jurors  themselves,  rather  than  to  outside 

influences,” Sabhnani, 599 F.3d at 250 (internal quotation marks omitted). 

       Here, the district court properly proceeded with caution when determining 

whether  to  permit  juror  interviews.    Baker  argues  that  a  post‐trial  inquiry  was 

required based on two allegations in Juror No. 10’s page‐and‐a‐half long email: 

           Allegation  No.  1:    “The  jury  was  instructed  on  several  occasions  to 
            ‘keep an open mind’ and not discuss the case among themselves until 
            it received the case from the Court.    This did not happen.    There was 
            discussion  among  many  of  the  jurors  during  virtually  every  break.”   
            Gov’t App. 70; see also Def.‐Appellant Br. 31. 

           Allegation No. 2:    “[A]fter the verdict was rendered I overheard one 
            juror say that he knew the defendant was guilty the first time he saw 
            him (before he was sworn in as a juror).”    Gov’t App. 70; see also Def.‐
            Appellant Br. 31. 


                                             17 
                                                                                                
Baker argues that the first allegation shows that the jurors impermissibly engaged 

in  premature  deliberations,  perhaps  “involv[ing]  the  introduction  of  truly 

extraneous materials into the juror process,” Def.‐Appellant Br. 37, and that the 

second demonstrates that a juror could have been “convinced from the outset of 

Baker’s guilt based on racial stereotypes or animus,” id. at 36.    For the following 

reasons, we are not persuaded.         

       At  the  start,  both  of  these  allegations  relate  to  “statements  made  by  the 

jurors themselves, rather than to outside influences,” and, as noted above, we have 

made clear that trial judges have particularly “broad flexibility in responding to 

allegations  of  such  misconduct.”    Sabhnani,  599  F.3d  at  250  (internal  quotation 

marks omitted).    Moreover, the brief email excerpts on which Baker relies are not 

even a prominent feature of Juror No. 10’s lengthy email communication, which 

makes numerous observations about the trial, ranging over many topics, but at no 

point suggests that the jury reached the wrong verdict or that Juror No. 10 was in 

any  way  influenced  by  either  premature  deliberations  or  juror  bias. 7     Because 



         In fact, Juror No. 10 references specific evidence in the form of an intercepted 
       7

telephone  call between Baker and Kennedy  in  explaining  his vote to  convict:  “It came 
down to two sentences attributed to Mr. Baker in the last call we heard between he and 
Ms. Kennedy:    ‘I got the stuff.    I can make it happen.’    That didn’t leave wiggle room.”   
Gov’t App. 71. 


                                              18 
                                                                                                
courts  are  wary  of  the  “evil  consequences”  likely  to  result  from  post‐verdict 

inquiries—“subjecting  juries  to  harassment,  inhibiting  juryroom  deliberation, 

burdening  courts  with  meritless  applications,  increasing  temptation  for  jury 

tampering  and  creating  uncertainty  in  jury  verdicts”—such  inquiries  are  not 

undertaken in the absence of reasonable grounds.    Ianniello, 866 F.2d at 543; see 

also  Moon,  718  F.2d  at  1234  (requiring  “clear,  strong,  substantial  and 

incontrovertible evidence that a specific non‐speculative impropriety has occurred” 

(emphasis added)); United States v. Moten, 582 F.2d 654, 667 (2d Cir. 1978) (noting 

“unexceptional proposition” that convicted defendants “should not be allowed to 

. . .  inconvenience  jurors  merely  to  conduct  a  fishing  expedition”).    We  cannot 

conclude that the district court abused its discretion in determining that Juror No. 

10’s  email  did  not  present  sufficient  reason  for  further  inquiry  and  additional 

contact with jurors. 

       Thus, regarding the first excerpt on which Baker relies, Juror No. 10 avers 

that  the  jurors  failed  to  follow  the  district  court’s  instruction  to  “keep  an  open 

mind and not discuss the case among themselves” because “[t]here was discussion 

among many of the jurors during virtually every break.”    App. 70.    However, 

Juror No. 10 says nothing about the content of those discussions.    Baker surmises 



                                              19 
                                                                                             
that  the  conversations  amounted  to  premature  deliberations,  but  “[n]ot  every 

comment a juror may make to another juror about the case is a discussion about a 

defendant’s  guilt  or  innocence  that  comes  within  a  common  sense  definition  of 

deliberation.”    United States v. Peterson, 385 F.3d 127, 135 (2d Cir. 2004); see also 

United States v. Morales, 655 F.3d 608, 629, 632 (7th Cir. 2011) (post‐verdict juror 

note alleging some jurors violated the district court’s instruction not to discuss the 

case among  themselves  prior  to  deliberations  “only  suggested the  possibility  of 

premature deliberations (as opposed to jokes, idle comments, or other generalized 

discussions)”); Sabhnani, 599 F.3d at 249 (affirming denial of post‐verdict interview 

because a “potentially out‐of‐context, single word comment, does not demonstrate 

that the jurors prematurely deliberated and does not demonstrate that the juror 

would be unreceptive to opposing arguments or that any juror failed to participate 

in deliberations in good faith” (internal quotation marks and brackets omitted)).8   

Moreover,  even  assuming,  arguendo,  that  premature  deliberations  occurred,  we 

agree  with  the  district  court  that  Rule  606(b)  of  the  Federal  Rules  of  Evidence 

prohibited the jurors from impeaching their verdict by testifying about the effect 



       8  See also United States v. Annabi, 560 F. App’x 69, 73–74 (2d Cir. 2014) (summary 
order)  (affirming  denial  of  post‐verdict  interview  where  one  juror  wrote  a  letter 
disclosing that jurors spoke about the case during lunch). 


                                            20 
                                                                                                     
of such deliberations on the verdict, rendering the inquiry futile from the start.9   

See United States v. Leung, 796 F.3d 1032, 1036 (9th Cir. 2015) (concluding that Rule 

606(b) prohibits post‐trial inquiry of jurors into effect of premature deliberations 

because such an inquiry “intrudes upon jurors’ mental processes concerning the 

verdict”  and  “how  jurors  considered  the  evidence  or  their  mental  states  while 

hearing testimony” (internal quotation marks omitted)); Morales, 655 F.3d at 631 

(concluding that “[a]ny [post‐verdict] inquiry as to bias arising from the alleged 

premature deliberations would run afoul of [Rule 606(b)’s] clear proscription” and 

would thus be “fruitless” (internal quotation marks omitted)); cf. United States v. 

Richards, 241 F.3d 335, 343 (3rd Cir. 2001) (finding no abuse of discretion in denying 



         The no‐impeachment rule and its exceptions are codified as Rule 606(b) of the 
       9

Federal Rules of Evidence: 
       (1) Prohibited Testimony or Other Evidence.    During an inquiry into the validity 
           of a verdict or indictment, a juror may not testify about any statement made or 
           incident that occurred during the jury’s deliberations; the effect of anything on 
           that juror’s or another juror’s vote; or any juror’s mental processes concerning 
           the  verdict  or  indictment.    The  court  may  not  receive  a  juror’s  affidavit  or 
           evidence of a juror’s statement on these matters. 
       (2) Exceptions.    A juror may testify about whether: 
              (A)   extraneous  prejudicial  information  was  improperly  brought  to  the 
                  jury’s attention; 
              (B)   an outside influence was improperly brought to bear on any juror; or 
              (C)   a mistake was made in entering the verdict on the verdict form. 
Fed. R. Evid. 606(b). 


                                                21 
                                                                                                 
motion  for  a  new  trial  based  on  juror’s  post‐trial  affidavit  attesting  that  he 

“overheard two jurors comment in the presence of other jurors and prior to the 

close  of  the  evidence  that  they  believed  [the  defendant]  was  guilty”  because 

inquiry  into  “whether  or  not  the  premature  statements  affected  their  verdict” 

would be prohibited by Rule 606(b)).       

       Baker  attempts  to  avoid  this  conclusion  by  speculating  that  discussion 

among  jurors  during  trial  could  have  involved  “the  introduction  of  truly 

extraneous materials into the juror process.”    Def.‐Appellant Br. 37 (referencing 

an  exception  to  the  general  no‐impeachment  rule  set  out  in  Federal  Rule  of 

Evidence  606(b)(2)(A)).    But  he  provides  no  basis  for  the  conclusion  that 

extraneous  materials  were  introduced  to  the  jury.    And  we  have  rejected 

speculative  claims  of  this  sort  as  insufficient  on  many  past  occasions.    See,  e.g., 

King  v.  United  States,  576  F.2d  432,  438  (2d  Cir.  1978)  (concluding  that  an 

evidentiary hearing was not required because “weakly authenticated, vague, and 

speculative material” constituted a “frail and ambiguous showing”).10     




          See also United States v. Cartelli, 272 F. App’x 66, 69–70 (2d Cir. 2008) (summary 
       10

order) (affirming district court’s decision not to inquire further because “the court was 
presented  with mere speculation as to what sort of conversations the jurors may have 
had with their wives”). 


                                              22 
                                                                                                  
       Along the same lines, Baker speculates that Juror No. 10’s second allegation, 

that an unnamed juror stated after the verdict that he “knew the defendant was 

guilty the first time he saw him (before he was sworn in as a juror),” could possibly 

indicate  that  the  juror  determined  Baker’s  guilt  “based  on  racial  stereotypes  or 

animus,”  Def.‐Appellant  Br.  36,  given  that  “[Baker]  appeared  non‐white,”  Def.‐

Appellant Reply Br. 18.    He seeks to invoke the Supreme Court’s recent decision 

in Peña‐Rodriguez v. Colorado, 137 S. Ct. 855, 869 (2017), which recognized that when 

a  juror  “makes  a  clear  statement  that  indicates  that  he  or  she  relied  on  racial 

stereotypes  or  animus  to  convict  a  criminal  defendant,  the  Sixth  Amendment 

requires that the no‐impeachment rule give way in order to permit the trial court 

to consider the evidence of the juror’s statement and any resulting denial of the 

jury trial guarantee.”    But Baker’s invocation of Peña‐Rodriguez is to no avail.11     

       First, Peña‐Rodriguez, by its terms, is inapposite.    Peña‐Rodriguez recognized 

a narrow exception to the no‐impeachment rule:    When a juror has made a “clear 

statement that indicates he or she relied on racial stereotypes or animus to convict 




       11  Baker did not argue below that Juror No. 10’s email suggested that racial bias 
motivated  the  verdict  and  the  government  contends  that  we  should  review  this  claim 
only  for  plain  error.    We  need  not  address  the  point,  however,  as  we  conclude  that 
affirmance is appropriate under either potentially applicable standard of review. 


                                               23 
                                                                                                  
a criminal defendant”—that is, a statement “exhibiting overt racial bias that cast[s] 

serious  doubt  on  the  fairness  and  impartiality  of  the  jury’s  deliberations  and 

resulting verdict”—a trial court may consider evidence of that juror’s statement, 

even when proffered by other jurors.    Id. (emphases added); see also id. (noting 

that “[n]ot every offhand comment indicating racial bias or hostility will justify 

setting aside the no‐impeachment bar to allow further judicial inquiry”); Young v. 

Davis, 860 F.3d 318, 333 (5th Cir. 2017), cert. denied, 138 S. Ct. 656 (2018) (describing 

Peña‐Rodriguez  exception  as  a  “constrained  relaxing”  that  only  applies 

“narrowly”); United States v. Robinson, 872 F.3d 760, 764 (6th Cir. 2017) (describing 

Peña‐Rodriguez  exception  as  applicable  only  “in  very  limited  circumstances”).   

Peña‐Rodriguez  thus  sets  forth  a  limited  circumstance  in  which  the  Constitution 

requires an exception to the rule that jurors will not be heard to impeach their own 

verdicts.    But  Peña‐Rodriguez  does  not  address  the  separate  question  of  what 

showing must be made before counsel is permitted to interview jurors post‐verdict 

to  inquire  into  potential  misconduct.    Indeed,  as  to  this  question,  the  decision 

simply reaffirms the importance of limits on counsel’s post‐trial contact with jurors 

“to provide [them] some protection when they return to their daily affairs after the 

verdict  has  been  entered.”    Peña‐Rodriguez,  137  S.  Ct.  at  869;  see  also  id.  at  865 



                                               24 
                                                                                             
(“[T]he  no‐impeachment  rule  has  substantial  merit  [because  i]t  . . .  provid[es] 

jurors  with  considerable  assurance  that  after  being  discharged  they  will  not  be 

summoned to recount their deliberations, and they will not otherwise be harassed 

or annoyed by litigants seeking to challenge the verdict”).     

       Next, Juror No. 10’s allegation that an unnamed juror said, “he knew the 

defendant was guilty the first time he saw him,” without more, does not constitute 

clear, strong, and incontrovertible evidence that this juror was animated by racial 

bias  or  hostility,  providing  reasonable  grounds  for  further  inquiry.    Crediting 

Baker’s  speculative  conclusion  to  the  contrary  would  run  counter  to  our 

presumption that “jurors remain true to their oath and conscientiously observe the 

instructions and admonitions of the court.”    United States v. Rosario, 111 F.3d 293, 

300 (2d Cir. 1997) (citation omitted).    Here, after administering the oath to jurors, 

the district court specifically instructed the jury to “decide the case based on what 

you hear and see in the courtroom,” to “keep an open mind until you have heard 

all the evidence in this case and the [c]ourt’s charge on the law,” and to remember 

that “[t]he defendant . . . starts out the trial with a clean slate.”    Dec. 15, 2015 Trial 

Tr. at 13–17, United States v. Baker, No. 15‐cr‐258 (N.D.N.Y. Sept. 29, 2016), ECF No. 

78.    As  Peña‐Rodriguez  itself  made  clear,  such  instructions  help  ensure  that  the 



                                            25 
                                                                                         
exception to the no‐impeachment rule that it recognized would be “limited to rare 

cases.”    137 S. Ct. at 871.    Baker has not come close to showing that his case falls 

within this category.       

       Finally, we observe that Baker’s trial counsel properly notified the district 

court and the government prior to inquiring further of Juror No. 10.    “[I]t always 

lies within the province of the district court to take full control of the [post‐verdict 

interviewing of jurors] when it is first brought to his attention.”    Moten, 582 F.2d 

at  666.    The  district  court  exercised  “sound  discretion”  in  determining  that 

further inquiry was unnecessary.    It thus did not err in denying Baker’s request 

to interview jurors.    Juror No. 10’s email did not provide sufficient evidence to 

trigger mandatory post‐trial juror interviews because Juror No. 10’s email did not 

constitute “clear, strong, substantial and incontrovertible evidence that a specific, 

non‐speculative impropriety ha[d] occurred.”    Ianniello, 866 F.2d at 543. 

                                   CONCLUSION 

       We have considered all of Baker’s remaining arguments and find them to be 

meritless.    For  the  foregoing  reasons,  Baker’s  judgment  of  conviction  is 

AFFIRMED.   




                                          26